Citation Nr: 1401076	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  92-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for a skin rash.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1957 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1991 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke.  In December 2013, the Veteran clarified that he did not desire a hearing.  

The Veteran has a paper claims file and paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS), which have been considered.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reports that he was treated for disability of the feet, sinuses, and a skin rash on the left lower leg during service, and he continued to have symptoms after that time.  He also reports that he was told while receiving treatment during service that he had an irregular heartbeat upon entry into service, and that this condition continued.  The nature and etiology of the Veteran's claimed disabilities are unclear.  

VA has a heightened duty to assist and consider the benefit of the doubt rule in this case, as the Veteran's service records are fire-related and are unavailable.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Further, VA has a duty to provide medical examination, as there as an indication that the claimed disabilities may be related to service, but the medical evidence is insufficient to decide the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examination(s) to determine whether any current disability of the feet, heart, sinuses, or skin is related to service.  Forward the entire claims file, including access to any records in electronic form, to the examiner.  Review of the claims file should be noted in the examination report.  All appropriate tests and studies should be conducted.    

The examiner should respond to the following: 

(a)  Identify any current disability of the feet, heart, sinuses, or skin rash.  For the purposes of this opinion, a "current" disability includes any disability shown to exist since April 1991.

(b)  For each currently diagnosed disability of the feet, sinuses, or skin rash, is it at least as likely as not (probability of 50 percent or more) that such disability began in service, was aggravated during service, or is otherwise the result of a disease or injury in service?  

(c)  With regard to a heart disorder: 

(1)  Did the Veteran's currently diagnosed condition (to include irregular heartbeat) clearly and unmistakeably exist at the time of his entry into service in March 1957?  

(2)  If so, was the preexisting condition clearly and unmistakeably not aggravated (meaning permanently worsened beyond the natural progression) by such service?  

(3)  If the current heart disability (to include irregular heartbeat) did not clearly and unmistakably exist prior to service, and clearly and unmistakably was not aggravated in service; was it at least as likely as not (probability of 50 percent or more) incurred during service?  

In responding to each of the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's reports along with any documented treatment or complaints.  The examiner must provide a reason if he or she rejects the Veteran's reports; the Veteran's statements cannot be rejected due solely to a lack of medical documentation.

If the examiner cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.  

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

